The only points presented for review relate to the sufficiency of the complaint against the defendant's demurrer and the right of the plaintiff to recover interest on the alleged unpaid installments. The question of the effect of the defendant's discharge in bankruptcy wherein the plaintiff was listed as a creditor is not presented and, as to that, we express no opinion.
As to the other questions, we are of opinion that, they are properly disposed of by the Court of Appeals and that the writ of certiorari is due to be denied and the petition therefor dismissed.
Certiorari denied and petition dismissed.
GARDNER, C. J., and LIVINGSTON and SIMPSON, JJ., concur.